Exhibit 10.1

 
 
Separation and Release Agreement for Stanley B. Blaylock
 
This Separation and Release Agreement (“Agreement”) is entered into between the
undersigned employee (“Employee”) and Walgreen Co., its parents, subsidiaries,
affiliated companies, predecessors, successors and assigns (“Walgreens” or the
“Company”), who agree as follows:
 
1. Termination Date.  
 
The parties agree that Employee’s employment with the Company is terminated
effective April 2, 2010 (the “Termination Date”).
 
2. General Waiver & Release.
 
(a)  Employee waives and releases any and all claims, known or unknown, arising
on or before the date Employee signs this Agreement, that Employee has or might
have against the Company, its parents, subsidiaries, affiliated companies,
predecessors, successors, and assigns, as well as all of its and their past and
present officers, directors, managers, employees, attorneys, and agents
(collectively “Released Parties”), subject only to the exceptions identified in
paragraph 3 below.  These waived and released claims include but are not limited
to: (i) claims that in any way relate to Employee’s employment, separation from
employment and other dealings of any kind with any Released Party or Parties;
(ii) claims of unlawful discrimination, harassment, retaliation or other alleged
violations arising under federal, state, local or others laws and regulations,
including but not limited to claims arising under the federal Age Discrimination
in Employment Act (ADEA); Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1866; the Employee Retirement Income Security Act (ERISA); the
Americans with Disabilities Act (ADA); the Fair Labor Standards Act (FLSA); the
Worker Adjustment and Retraining Notification Act (WARN); and the Family and
Medical Leave Act (FMLA); (iii) claims of wrongful discharge, emotional
distress, defamation, misrepresentation, fraud, detrimental reliance, breach of
alleged contractual obligations, promissory estoppel, negligence, assault and
battery, and violation of public policy; and (iv) claims for monetary damages,
other personal recovery or relief, costs, expenses, and attorneys’ fees of any
kind.
 
(b)  Walgreens is not currently aware of any claims or causes of action it may
have against Employee.
 
Claims and Rights Not Waived or Released.  
 
The only claims not waived and not released by Employee under paragraph 2 are
(i) claims arising after the date that Employee signs this Agreement; (ii) any
claim that as a matter of law cannot be waived; and (iii) claims for vested
benefits and all benefits that are specifically described and provided for in
this Agreement.  In addition, nothing in this Agreement shall affect or
interfere with Employee’s right to participate, cooperate, initiate or assist in
an investigation or proceeding conducted within the Company or by any government
agency, oversight board, commission or other regulatory or investigative
body.  Again, however, Employee is waiving and releasing all rights to recover
money or other individual relief in connection with any investigation or
proceeding related to claims covered by paragraph 2 above (General Waiver &
Release).
 
3. No Disparagement.  
 
Employee will not make derogatory statements, either written or oral, or
otherwise disparage any Released Party or Walgreens products or services, except
as may be required to be permitted by law.  Nor shall Employee direct, arrange
or encourage others to make any such derogatory or disparaging statements on
Employee’s behalf.  Walgreens CEO and  Corporate Officers will not make, and
will cause others not to make on their behalf, derogatory statements, either
written or oral, or otherwise disparage Employee, except as may be required or
permitted by law.
 
4. Return of Company Property.  
 
Employee agrees that he has returned all Company property, and no Company
property has been retained by the Employee, regardless of the form in which it
was acquired or held by Employee; provided, however, that the Company
acknowledges and agrees that Employee’s cellular phone and cellular phone number
(410-336-9236) are the property of Employee and not the property of Walgreens
and that Walgreens will take all reasonable action to assist Employee to
transfer Employee’s cellular phone number from a corporate account owned by the
Company to Employee’s personal account.
 
5. Restrictive Covenants.  
 
Employee is subject to the Non-Competition, Non-Solicitation and Confidentiality
provisions attached hereto as Exhibit B (the “Walgreens Non-Compete”).
 
6. Non-Admissions.  
 
Nothing in this Agreement constitutes or shall be portrayed or regarded as an
admission of any wrongdoing, fault, violation, liability, or unlawful activity
by the Company, Employee or any Released Party.
 
7. Cooperation.  
 
Subject to paragraph 3 above and upon reasonable prior notice, Employee agrees
to fully and completely cooperate with the Company and its agents and
representatives during and in connection with all litigation, potential
litigation, and internal or external investigations in which the Company is
involved or may become involved, subject to reimbursement of reasonable travel
expenses if travel is requested.; provided, however, that the Company
acknowledges that the application of Section 3 and this Section 7 shall be
subject to any future employment of Employee and that the Company acknowledges
and agrees that it will endeavor to accommodate Employee in such regard.  During
the 18-month severance period Employee’s assistance hereunder shall be without
additional compensation. Thereafter, the Company shall provide reasonable
compensation to Employee for time required providing litigation assistance
except for litigation matters where Employee is a named party to the
litigation.  In such cases, no additional compensation will be provided to
Employee.
 
8. Non-Inducement.  
 
Employee agrees that he will not directly or indirectly assist or encourage any
person or entity in carrying out any activity that would be prohibited by the
provisions of this Agreement if such activity were carried out by Employee.
 
9. Separation Payments.   
 
In exchange for Employee’s obligations to Walgreens under this Agreement,
including the Release and Waiver, Walgreens agrees to pay Employee the
Separation Benefits set forth in the attached Exhibit A.  Employee acknowledges
that these Separation Benefits are in full settlement of any severance rights he
may have under the Medmark Severance Agreement.  
 
10. Indemnification.  
 
Walgreens agrees to indemnify Employee, to the fullest extent permitted by law,
for any and all acts occurring during the course of his employment, including
for any and all claims brought after the Termination Date.  Walgreens
acknowledges that Employee is and will remain covered by the Company’s director
and officer insurance policy for any and all acts up to and through the
Termination Date.
 
11. Alternative Employment.  
 
Employee’s benefits hereunder shall not be subject to offset or reduction in the
event Employee obtains alternate employment or income, nor shall Employee be
under any obligation of mitigation in connection with the benefits to be paid
under this Agreement.
 
12. [Reserved]
 
13. No Assignment by Employee.  
 
Employee represents and warrants that Employee has not sold, assigned,
transferred, conveyed, or otherwise disposed of any claim covered by paragraph 2
above (General Waiver Release) and that Employee has the sole right and
exclusive authority to execute this Agreement on Employee’s behalf.
 
14. Severability.  
 
In the event that any portion of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, the invalid or unenforceable
portion shall be construed or modified in a manner that gives force and effect,
to the fullest extent possible, to all other portions and provisions of this
Agreement.  If any invalid or unenforceable portion of any provision in this
Agreement cannot be construed or modified to render it valid and enforceable,
that portion shall be construed as narrowly as possible and shall be severed
from the remainder of this Agreement, and the remainder of this Agreement
(including the remainder of the section, paragraph, subparagraph or sentence
containing any invalid or unenforceable words) shall remain in effect to the
fullest extent possible.
 
15. OWBPA Provisions – Additional Understandings.  
 
In compliance with the Older Workers Benefit Protection Act (“OWBPA”), the
Company and Employee agree to the following:
 
(a)  
Understandability.  This Agreement is written in a manner calculated to be
understood by the Employee, and Employee understands all terms of this
Agreement;

 
(b)  
Age Discrimination (ADEA) Waiver.  This Agreement includes a waiver and release
of claims under the Age Discrimination in Employment Act (ADEA) as described in
paragraph 2 above;

 
(c)  
No Future Waiver.  This Agreement only waives and releases claims and rights
arising prior to the date Employee signs this Agreement;

 
(d)  
Valid Consideration.  In exchange for Employee’s release and waiver as part of
this Agreement, Employee acknowledges that he/she is receiving adequate
consideration in the form of Separation Payments as described herein that exceed
those to which Employee is entitled apart from this Agreement.

 
(e)  
Employee Advised to Consult with an Attorney.  By this Agreement, the Company
advises Employee to consult with an attorney before signing this Agreement;

 
(f)  
Period to Consider this Agreement.  Employee has been given a period of
21 calendar days in which to consider this Agreement, and to decide whether he
wishes to sign it;

 
(g)  
Period to Revoke Agreement.  After Employee signs this Agreement, Employee has
7 calendar days in which Employee can change his mind and revoke this
Agreement.  Walgreens and Employee agree that, to revoke this Agreement,
Employee must notify Walgreens in writing that Employee is revoking this
Agreement.  Any such notice of revocation must be received by Mark Wattley,
Divisional Vice President, within the 7-day period;  Mail: 1411 Lake Cook Road
M.S. #L414, Deerfield, Illinois 60015 Fax: (847) 964-6492 Email:
mark.wattley@walgreens.com

 
(h)  
Effective Date.  This Agreement shall not become effective or enforceable until
the 7-day revocation period described above has expired with no revocation by
Employee.

 
16. Governing Law.  
 
The laws of the State of Illinois shall govern the validity, performance,
enforcement, interpretation and any other aspect of this Agreement,
notwithstanding any state’s choice of law provisions to the contrary.
 
17. Binding Effect.   
 
This Agreement shall be binding upon and inure to the benefit of Employee and
the Company and his and its respective heirs, executors, successors, agents and
representatives.
 
18. Counterparts and Facsimile Signatures.   
 
This Agreement may be executed in counterparts which, taken together, constitute
a single, enforceable instrument.
 
19. Complete Agreement.  
 
This Agreement (including without limitation the Walgreens Non-Compete which is
attached hereto as Exhibit B) constitutes the parties’ entire agreement and
cancels, supersedes, and replaces any and all prior proposals, understandings,
and agreements (written, oral or implied) regarding all matters addressed
herein, including without limitation the Medmark Severance Agreement and any
other Non-Competition, Non-Solicitation and Confidentiality Agreement Employee
may have executed with the Company.  The terms of this Agreement (including
without limitation the Walgreens Non-Compete which is attached hereto as Exhibit
B) may not be altered or modified except by written agreement of the Employee
and the Company.  In connection with this Agreement’s acceptance and execution,
neither Employee nor the Company is relying on any representation or promise
that is not expressly stated in this Agreement.
 
20. Full Knowledge and Authority to Sign.  
 
Other than as stated herein, Employee and Walgreens attest that each of them has
the authority to enter into this Agreement (including the provisions set forth
on Exhibit A and Exhibit B hereto), that no promise or inducement other than as
stated herein has been offered for this Agreement, that they are legally
competent to execute this Agreement, and that they accept the full
responsibility therefor.  Walgreens further acknowledges that the individual set
forth below has full corporate power and authority to execute this Agreement on
behalf of the Company and to bind the Company in all respects.
 
Entered and Agreed to:
 
 
 

Dated:_________________    _______________________       Stanley B. Blaylock    
          Walgreen Co.               By:  ___________________          Mark A.
Wattley          Divisional Vice President  

 


 

 


 
EXHIBIT A


Summary of Separation Benefits for Stanley B. Blaylock




Last Day in Office
April 2, 2010



Paid Through Date
June 23, 2010 (the “PTD”)



Vacation
$131,818.19, paid within 30 days after April 2, 2010



Severance
$900,000 (less tax withholdings and benefit deductions); represents 18 months of
base salary; paid in monthly installments, in accordance with the Company’s
normal payroll processes, over the course of the 18-month severance period
beginning after April 2, 2010.



Fiscal 2010 Bonus
Pro-rated bonus for the portion of the fiscal year ending on the PTD, to be paid
when FY2010 bonuses are paid (the “Bonus”); provided, however, that the Bonus
shall be calculated in the same manner as it is calculated for other comparable
senior executives who remain employed by the Company; provided, further, that if
the Company pays a bonus to a majority of the Corporate Officers of the Company
for FY2010, then the Company shall be required to pay the Bonus to Employee.



Benefits
If Blaylock, his spouse and all dependent children enroll in COBRA, all medical,
prescription and/or dental, premiums will be subsidized such that Blaylock only
pays the premium rates that are in effect for all other active employees who
select the same coverage as Blaylock and his family.   The Company acknowledges
that even upon the death of Blaylock, it will continue the coverage for
Blaylock’s spouse and all dependent children on the same terms and conditions.



Long-Term Incentives
A pro-rated portion of the not yet vested long-term incentive awards listed
below will become vested and distributed based on service through the PTD as set
forth on Exhibit C. All other long-term incentive awards will be forfeited as of
the PTD.



·  
Restricted stock awards granted in April 2007 and April 2008.

·  
Restricted cash and restricted stock granted for fiscal years 2007 and 2008
under the former Restricted Performance Share Program.

·  
Restricted stock units granted on September 1, 2008 and September 1, 2009.



Outplacement
Up to 12 months of executive-level outplacement with Challenger, Gray and
Christmas.


 



EXHIBIT B


 
WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
 
This Exhibit forms a part of the Separation and Release Agreement (the
“Separation Agreement”) between Stanley B. Blaylock and  Walgreen Co. or one of
its subsidiary companies (hereinafter referred to as “Employee’’ and the
“Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he has or
will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of his initial employment offer with the
Company, the restricted stock unit awards issued to Employee and the
compensation and benefits provided pursuant to the Separation Agreement to which
this is attached as Exhibit B, Employee agrees to the following:
 
1.Non-Disclosure And Non-Use.  
 
Employee agrees not to disclose any Confidential Information, as defined below,
to any person or entity other than the Company, either during or after
Employee’s employment, without the Company’s prior written consent.  Employee
further agrees not to use any Confidential Information, either during or at any
time after his employment, without the Company’s prior written consent, except
as may be necessary to perform his job duties during employment with the
Company.  In the event Employee is required to disclose any Confidential
Information by law, Employee will provide the Company with prompt written notice
of any such requirement and provide reasonable cooperation to the Company so
that the Company may seek a protective order or other appropriate remedy.  The
Company acknowledges and agrees that any disclosure of Confidential Information
by Employee as required by law shall not be a breach of the Separation
Agreement, including this Exhibit B, provided that Employee has provided the
required notice to the Company, if possible.
 
Confidential Information means information not generally known by the public
about processes, systems, products, services, including proposed products and
services, business information, know-how, or trade secrets of the
Company.  Confidential Information includes, but is not limited to, the
following:
 

   (a)   Customer records, identity of vendors, suppliers, or landlords, profit
and performance reports, prices, selling and pricing procedures and techniques,
and financing methods of the Company;    (b)   Customer lists and information
pertaining to identities of the customers, their special demands, and their
past, current and anticipated requirements for the products or services of the
Company;    (c)   Specifications, procedures, policies, techniques, manuals,
databases and all other information pertaining to products or services of the
Company, or of others for which the Company has assumed an obligation of
confidentiality;    (d)   Business or marketing plans, accounting records,
financial statements and information, and projections of the Company;    (e)  
Software developed or used by the Company;    (f)   Information related to the
Company’s retailing, distribution or administrative facilities; and    (g)   Any
other information identified or defined as confidential information by Company
policy.

 
Notwithstanding anything to the contrary contained herein, Confidential
Information does not include, the following:
 

   (a)   information which becomes available to the public from a source other
than the Employee and through no fault of Employee;    (b)   information that is
legally obtained by the Employee at any time from other sources who are not
subject to confidentiality restrictions;    (c)   information that came into
Employee’s possession prior to or independent of his employment relationship
with the Company; and    (d)   information that consists of general industry
knowledge.

 
2.Non-Competition and Non-Solicitation.  
 
In order to protect the legitimate business interests and goodwill of the
Company, and to protect Confidential Information, Employee covenants and agrees
that for the entire period of his employment with the Company, and for a period
of 18 months commencing on April 3, 2010, (the “Non-Compete Period”), Employee
will not:
 
 

   (a)   contact any Customer of the Company for the benefit of a Competing
Business or interfere with, or attempt to disrupt the relationship, contractual,
or otherwise, between the Company and any of its Customers.    (b)   hire
employees of the Company. This restriction includes without limitation a
prohibition on Blaylock directly or indirectly employing, or knowingly
permitting any Person or business directly or indirectly controlled by Blaylock,
regardless of whether such Person or business is a Competing Business, from
employing, any person employed by the Company as of January 1, 2010.    (c)  
solicit employees of the Company.  This restriction includes without limitation
a prohibition on directly or indirectly (i) interfering with, or attempting to
disrupt the relationship, contractual, or otherwise, between the Company and any
of its employees, and (ii) soliciting, inducing, or attempting to induce
employees of the Company to terminate employment with the Company.  The
foregoing non-solicitation provision shall not be applicable to general
solicitations in newspapers, trade magazines, internet job sites or other
similar media not specifically targeting employees of the Company, and any
hiring resulting therefrom.    (d)   compete with the Company.  This restriction
includes without limitation a prohibition on directly or indirectly engaging or
investing in, owning, managing, operating, financing, controlling, participating
in the ownership, management, operation, financing or control of, or being
associated or in any manner connected with, any Competing Business, whether as a
consultant, independent contractor, agent, employee, officer, partner, director,
shareholder (except (i) limited partnership investments in private equity funds
which may invest in venture capital-backed companies (where Employee's
investment represents less than 1% percent ownership interest of any such
company) or (ii) investments of less than 1% ownership interest of the
outstanding securities of a corporation or other entity whose securities are
listed on a stock exchange or quotation system and such entity files periodic
reports with the Securities and Exchange Commission), distributor,
representative, or otherwise, alone or in association with any other
Person(s).  Notwithstanding the foregoing, Employee may render services for a
Competing Business if:  such service does not conflict with any other
restrictions noted in this Paragraph 2; the Competing Business is diversified,
and Employee becomes employed in a part of the business that is not in direct or
indirect competition with Company; and, prior to the Employee beginning
employment with the Competing Business, the Company receives written assurances
from Employee, that Employee will not render services directly or indirectly in
connection with any product, system, service, or process of any person or
organization which is the same as, comparable to, or competes directly or
indirectly with a product, system, service, or process of the Company.

 
 
Employee further acknowledges and agrees that for a 12 month period commencing
after the Non-Compete Period, Employee shall not consult with, or accept
employment with (a) CVS/Caremark, (b) Express Scripts, or (c) Medco Health
Solutions, or any successors thereto of the foregoing corporations, nor shall
Employee provide services on behalf of the foregoing corporations with respect
to the pricing or negotiation of network pharmacy contracts.


Employee agrees that the restrictions contained in paragraphs 2(a), 2(b) and
2(c) have no geographic limitation.  Employee agrees that the restrictions
contained in Paragraph 2(d) are geographically limited to (a) the entirety of
the United States and (b) any other country if the Company conducts business
within such country at any time during Employee's employment with the Company.


Employee acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Employee further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 2 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Employee violates the provisions of this Paragraph 2,
the periods described therein shall be extended by that number of days which
equals the aggregate of all days during which at any time any such violations
occurred.


For purposes of this Paragraph 2, the following definitions shall apply:
 
 

   (1)   “Competing Business” means any business engaged in by any Person that
is in competition with any business engaged in by the Company (“Company
Business”) during the term of Employee’s employment with the Company; provided
that the foregoing shall only apply to any Company Business with respect to
which Employee possesses Confidential Information and was substantially engaged
or was active in the management of such business during Employee’s employment
with the Company.    (2)   “Customer” means any patient or other customer or
prospective customer of any Company business unit with respect to which Employee
was substantially engaged or was active in the management of such business
during Employee’s employment with the Company.    (3)   “Person” means any
individual, corporation, partnership, limited liability company or other entity.

 
 
3.Non-Inducement.  
 
Employee agrees that during the term of his employment and for one year
following the Employee’s termination of employment, Employee will not directly
or indirectly assist or encourage any Person or entity in carrying out any
activity that would be prohibited by the provisions of this Agreement if such
activity were carried out by Employee.
 
4. [Reserved].
 
5.Consideration and Acknowledgments.  
 
Employee acknowledges and agrees that the covenants described in Paragraphs 1
through 3 of this Agreement are essential terms, and the underlying restricted
stock unit award and the Separation Payments under the Separation and Release
Agreement would not be provided by the Company in the absence of these
covenants.  Employee further acknowledges that these covenants are supported by
adequate consideration as set forth in this Agreement, that full compliance with
these covenants will not prevent Employee from earning a livelihood following
the termination of his employment, and that these covenants do not place undue
restraint on Employee and are not in conflict with any public
interest.  Employee further acknowledges and agrees that Employee fully
understands these covenants, has had full and complete opportunity to discuss
and resolve any ambiguities or uncertainties regarding these covenants before
signing this Agreement, that these covenants are reasonable and enforceable in
every respect, and has voluntarily agreed to comply with these covenants for
their stated term.  Employee agrees that in the event he is offered employment
with a Competing Business at any time in the future, Employee shall immediately
notify the Competing Business of the existence of the covenants set forth in
Paragraphs 1 through 3 above.
 
6.Enforcement of This Agreement.  
 
Employee acknowledges that compliance with the covenants set forth in
Paragraphs 1 through 4 of this Agreement is necessary to enable the Company to
maintain its competitive position, and that any actual or threatened breach of
these covenants will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law.  In the event of any actual
or threatened breach of these covenants, the Company shall be entitled to
injunctive relief, including the right to a temporary restraining order, and
other relief.  The foregoing stipulated remedies of the Company are in addition
to, and not to the exclusion of, any other damages the Company may be able to
prove.  In addition, if any court shall at any time hold these covenants to be
unenforceable or unreasonable in scope, territory or period of time, then the
scope, territory or period of time of the covenants shall be that determined by
the court to be reasonable.  Employee consents to the jurisdiction of the
Circuit Court of Lake or Cook County, Illinois for purposes of the enforcement
of this agreement.
 
7.Notification.  
 
Employee further agrees that the Company may notify anyone later employing him
of the existence and provisions of this Agreement; provided, however, that prior
to any notification, the Company shall be required to provide Employee with an
advance copy of such correspondence.
 




Exhibit C



Stan Blaylock
                   
Last day Worked
4/2/2010
                 
Paid-Through Date
6/23/2010
                                             
Initial Grants
   
Prorate Based on Paid-Through Date
 
 
 
Grant Date
Vest Date
 Shares
Cash
 
 #
Stk Price
 Value
   
RSU Grant
9/1/2008
8/31/2011
       8,303
   
                   5,074
$ 35.00
$ 177,592
 
Vests over 36 months
 
9/1/2009
8/31/2012
     10,374
   
                   2,882
$ 35.00
$ 100,858
 
Vests over 36 months
                     
Restricted Stock
4/13/2007
4/13/2010
       2,000
   
                   2,000
$ 35.00
$ 70,000
 
 Grant distributed before paid-through date
 
4/13/2007
4/13/2011
       2,000
   
                   1,583
$ 35.00
$ 55,417
 
vests over 48 months
 
4/13/2007
4/13/2012
       2,000
   
                   1,267
$ 35.00
$ 44,333
 
Vests over 60 months
                       
4/9/2008
4/9/2011
       1,333
   
                      963
$ 35.00
$ 33,695
 
Vests over 36 months
 
4/9/2008
4/9/2012
       1,333
   
                      722
$ 35.00
$ 25,271
 
Vests over 48 months
 
4/9/2008
4/9/2013
       1,334
   
                      578
$ 35.00
$ 20,232
 
Vests over 60 months
                     
RPSP            Cash
Fiscal 2007
8/31/2010
 
$ 7,994
     
$ 7,550
 
Vests over 36 months
Stock
Fiscal 2007
8/31/2010
           161
   
                      152
$ 35.00
$ 5,322
 
Vests over 36 months
Cash
Fiscal 2007
8/31/2011
 
$ 7,994
     
$ 5,662
 
Vests over 48 months
Stock
Fiscal 2007
8/31/2011
           162
   
                      114
$ 35.00
$ 3,991
 
Vests over 48 months
                     
Cash
Fiscal 2008
8/31/2010
 
$ 10,359
     
$ 9,496
 
Vests over 24 months
Stock
Fiscal 2008
8/31/2010
           229
   
                      210
$ 35.00
$ 7,347
 
Vests over 24 months
Cash
Fiscal 2008
8/31/2011
 
$ 10,359
     
$ 6,331
 
Vests over 36 months
Stock
Fiscal 2008
8/31/2011
           230
   
                      141
$ 35.00
$ 4,919
 
Vests over 36 months
Cash
Fiscal 2008
8/31/2012
 
$ 10,359
     
$ 4,748
 
Vests over 48 months
Stock
Fiscal 2008
8/31/2012
           230
   
                      105
$ 35.00
$ 3,690
 
Vests over 48 months
                     
Totals
   
     29,689
$ 47,065
 
                15,791
 
$ 586,455
 
 (1)
                     
(1) Dollar value of shares is an estimate based on the indicated stock price.
                                                                               
               
Grant Date
Vest Date
 # Shares
           
Stock Options
8/1/2006
8/1/2009
           534
    Option Price is $46.78
 
9/1/2006
9/1/2009
       6,065
    Option Price is $49.46
 
10/31/2006
10/31/2008
           572
    Option Price is $43.68
 
1/8/2007
1/8/2010
           697
    Option Price is $45.50
 
9/1/2007
9/1/2010
     13,545
    Option Price is $45.07
 
10/9/2007
10/9/2010
       4,325
    Option Price is $39.19
 
9/1/2008
8/31/2011
     33,214
    Option Price is $36.43
 
9/1/2009
8/31/2012
     41,497
    Option Price is $34.04


 


